EXHIBIT 10.40




REGISTRATION RIGHTS AGREEMENT







THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of the
18th day of December, 2013 by and among Ecosphere Technologies, Inc., a Delaware
corporation (the “Company”), and _______________ (the “Investor” and together
with other investors who sign similar Agreements, the “Investors”).




WHEREAS, the Company issued Units, consisting of a convertible note and
warrants, to the Investor in connection with a Securities Purchase Agreement
dated the date of this Agreement; and




WHEREAS, the Company has agreed in to provide certain registration rights to the
Investor.




Now, therefore, in consideration of the mutual promises and the covenants as set
forth herein, the parties hereto hereby agree as follows:




1.

Definitions.  Unless the context otherwise requires, the terms defined in this
Section 1 shall have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
herein defined.




“Agreement” means this Registration Rights Agreement, as the same may be
amended, modified or supplemented in accordance with the terms hereof.




“Board” means the Board of Directors of the Company.




“Common Stock” means the Company’s authorized common stock, as constituted on
the date of this Agreement, any stock into which such Common Stock may
thereafter be changed and any stock of the Company of any other class, which is
not preferred as to dividends or assets over any other class of stock of the
Company and which is not subject to redemption, issued to the holders of shares
of such Common Stock upon any re-classification thereof.




“Commission” means the Securities and Exchange Commission or any other
governmental body at the time administering the Securities Act.




“Company” has the meaning assigned to it in the introductory paragraph of this
Agreement.




“Company Securities” has the meaning any securities proposed to be sold by the
Company for its own account in a registered public offering.




“Exchange Act” means the Securities Exchange Act of 1934 (or successor statute).








 




--------------------------------------------------------------------------------

“Excluded Forms” means registration statements under the Securities Act, on
Forms S-4 and S-8, or any successors thereto and any form used in connection
with an initial public offering of securities.




“Investor” has the meaning assigned to it in the introductory paragraph of this
Agreement.




“Other Shares” has the meaning assigned to it in Section 4(f) of this Agreement.




“Person” includes any natural person, corporation, trust, association, company,
partnership, joint venture, limited liability company and other entity and any
government, governmental agency, instrumentality or political subdivision.




The terms “register” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement on other than any of
the Excluded Forms in compliance with the Securities Act, and the declaration or
ordering of the effectiveness of such registration statement.




“Registrable Securities” means the Common Stock received by the Investor under
the Term Sheet and any securities of the Company issued with respect to such
Common Stock by way of a stock dividend or stock split or in connection with a
combination, recapitalization, share exchange, consolidation or other
reorganization of the Company.  




“Selling Expenses” means all selling commissions, finder’s fees and stock
transfer taxes applicable to the Registrable Securities registered by the
Investor and all fees and disbursements of counsel for the Investor.




“Securities Act” means the Securities Act of 1933 (or successor statute).




2.

Required Registration.  As soon as practicable following the date of this
Agreement but no later than 30 days, the Company shall file a registration
statement on Form S-1 with the Commission in order to permit the Investor to
publicly sell its shares of Common Stock issuable upon conversion of the
convertible note and exercise of the warrants.  The Company may later register
any unsold shares of Common Stock held by the Investor on Form S-3 and withdraw
the Form S-1.




3.

Obligations of the Company. If and whenever the Company is required by the
provisions hereof to effect or cause the registration of any Registrable
Securities under the Securities Act as provided herein, the Company shall:




(a)

prepare and file with the Commission a registration statement with respect to
such Registrable Securities within the time set forth above and use commercially
reasonable efforts to cause such registration statement to become and remain
effective;




(b)

use commercially reasonable efforts to prepare and file with the Commission such
amendments to such registration statement (including post-effective





2







--------------------------------------------------------------------------------

amendments) and supplements to the prospectus included therein as may be
necessary to keep such registration statement effective, subject to the
qualifications in Section 4(a), and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the Investor  set forth
in such registration statement;




(c)

furnish to the Investor such number of copies of such registration statement and
of each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus included in such registration
statement (including each preliminary prospectus), in conformity with the
requirements of the Securities Act, and such other documents, as each Investor
may reasonably request, in order to facilitate the public sale or other
disposition of the Registrable Securities owned by the Investor;




(d)

use all commercially reasonable efforts to make such filings under the
securities or blue sky laws of New York to enable the the Investor to consummate
the sale in such jurisdiction of the Registrable Securities owned by the
Investor;




(e)

notify the Investor at any time when a prospectus relating to their Registrable
Securities is required to be delivered under the Securities Act, of the
Company’s becoming aware that the prospectus included in the related
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare and furnish to the Investor a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;




(f)

otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission;




(g)

to use commercially reasonable efforts to cause Registrable Securities to be
quoted on each trading market and/or in each quotation service on which the
Common Stock of the Company is then quoted; and




(h)

notify the Investor of any stop order threatened or issued by the Commission and
take all actions reasonably necessary to prevent the entry of such stop order or
to remove it if entered.




(i)

As provided in Section 2, as soon as is practicable  but within 30 days from the
date of this Agreement the Company shall file with the Commission a registration
statement on Form S-1 or such other form as may be appropriate (the “Filing
Date”), in order to permit the Investor to publicly sell the Common Stock. If:
(i) the registration statement is not filed on or prior to the Filing Date; or
(ii) the Company fails to cause the registration statement to be declared
effective by 60 days from the date of this Agreement (“the Effective Date”) (any
such failure or breach being referred to as an “Event,” and the date on which
such Event occurs





3







--------------------------------------------------------------------------------

being referred to as the “Event Date”), then, until the applicable Event is
cured, the Company shall pay to the Investor in cash, as liquidated damages and
not as a penalty, an amount equal to 1.0% of the total amount invested by the
Investor under the Securities Purchase Agreement for each 30 day period
(prorated for partial periods), up to a maximum of 6%, during which such Event
continues uncured. While such Event continues, such liquidated damages shall be
paid not less often than every 30 days. Any unpaid liquidated damages as of the
date when an Event has been cured by the Company shall be paid within seven
business days following the date on which such Event has been cured by the
Company. Provided, however, the foregoing liquidated damages shall not accrue or
be otherwise charged during any period in which the Investor may sell all shares
of Common Stock on any given day under Rule 144 or after such Investor has
publicly sold its Registrable Securities. Notwithstanding anything herein to the
contrary, (x) to the extent that the registration of any or all of the
Registrable Securities by the Company on a registration statement is prohibited
(the “Non-Registered Shares”) as a result of rules, regulations, positions or
releases issued or actions taken by the Commission (including its Division of
Corporation Finance or any other part of its staff) pursuant to its authority
with respect to Rule 415 (or successor rule) and the Company has registered at
such time the maximum number of Registrable Securities permissible upon
consultation with the Commission (including its Division of Corporation Finance
or any other part of its staff), then the liquidated damages described in this
Section 3(i) shall not be applicable to such Non-Registered Shares, and (y) if
the Registrable Securities cannot be publicly sold as the result of any matter
outside of the Company’s control including review of the Registration Statement
by the Staff of the Securities and Exchange Commission, than the liquidated
damages described in this Section 3(i) shall not be applicable to such
Non-Registered Shares.

 

4.

Other Procedures.




(a)

 Subject to the remaining provisions of this Section 4(a) and the Company’s
general obligation to use commercially reasonable efforts under Section 3, the
Company shall be required to maintain the effectiveness of a registration
statement (under Form S-1 or Form S-3) until the earlier of (i) the sale of all
Registrable Securities or (ii) when the Common Stock may be sold under Rule 144.
 The Company shall have no liability to the Investor for delays in the Investor
being able to sell the Registrable Securities (i) as long as the Company uses
commercially reasonable efforts to file a registration statement, amendments to
a registration statement, post-effective amendments to a registration statement
or supplements to a prospectus contained in a registration statement (including
any amendment or post effective amendments), (ii) where the required financial
statements or auditor’s consents are unavailable or (iii) where the Company
would be required to disclose information at a time when it has no duty to
disclose such information under the Securities Act, the Exchange Act, or the
rules and regulations of the Commission.




(b)

In consideration of the Company’s obligations under this Agreement, the Investor
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 3(e) herein, the Investor shall forthwith
discontinue his sale of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until the Investor’s receipt of
the copies of the supplemented or amended prospectus contemplated by said
Section 3(e) and, if so directed by the Company, shall deliver to the





4







--------------------------------------------------------------------------------

Company (at the Company’s expense) all copies, other than permanent file copies,
then in the Investor’s possession of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.  

(c)

 The Company’s obligation to file any registration statement or amendment
including a post-effective amendment, shall be subject to each Investor, as
applicable, furnishing to the Company in writing such information and documents
regarding such Investor and the distribution of such Investor’s Registrable
Securities as may reasonably be required to be disclosed in the registration
statement in question by the rules and regulations under the Securities Act or
under any other applicable securities or blue sky laws of the jurisdiction
referred to in Section 3(d) herein.  The Company’s obligations are also subject
to each Investor promptly executing any representation letter concerning
compliance with Regulation M under the Exchange Act (or any successor rule or
regulation).




(d)

If any such registration or comparable statement refers to the Investor by name
or otherwise as a stockholder of the Company, but such reference to the Investor
by name or otherwise is not required by the Securities Act or the rules
thereunder, then each Investor shall have the right to require the deletion of
the reference to the Investor, as may be applicable.




(e)

In connection with the sale of Registrable Securities, the Investor shall
deliver to each purchaser a copy of the necessary prospectus and, if applicable,
prospectus supplement, within the time required by Section 5(b) of the
Securities Act.




5.

Registration Expenses.  In connection with any registration of Registrable
Securities pursuant to Section 2, the Company shall, whether or not any such
registration shall become effective, from time to time, pay all expenses (other
than Selling Expenses) incident to its performance of or compliance, including,
without limitation, all registration, and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, printing and
copying expenses, messenger and delivery expenses, fees and disbursements of
counsel for the Company and all independent public accountants and other Persons
retained by the Company.




6.

Indemnification.




(a)

In the event of any registration of any shares of Common Stock under the
Securities Act pursuant to this Agreement, the Company shall indemnify and hold
harmless each Investor, from and against any losses, claims, damages or
liabilities, joint or several, to which each Investor may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
registration statement under which such Registrable  Securities were registered
under the Securities Act, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto, or any document
incident to registration or qualification of any  Registrable Securities
pursuant to Section 3(d) herein, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading or, with
respect to any prospectus, necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, or any violation
by the Company of the Securities Act, the Exchange Act, or state securities or
blue





5







--------------------------------------------------------------------------------

sky laws applicable to the Company and relating to action or inaction required
of the Company in connection with such registration or qualification under the
Securities Act or such state securities or blue sky laws.  If the Company fails
to defend the Investor as required by Section 6(c) herein, it shall reimburse
(after receipt of appropriate documentation) each Investor for any legal or any
other out-of-pocket expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company shall not be liable to an Investor
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in said registration statement,
said preliminary prospectus, said prospectus, or said amendment or supplement or
any document incident to registration or qualification of any  Registrable
Securities pursuant to Section 3(d) hereof in reliance upon and in conformity
with written information furnished to the Company by such Investor specifically
for use in the preparation thereof or information omitted to be furnished by
such Investor or (ii) any act or failure to act of such Investor including the
failure of any Investor to deliver a prospectus as required by Section 5(b) of
the Securities Act.




(b)

In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, each Investor shall indemnify and
hold harmless (in the same manner and to the same extent as set forth in Section
6(a)) the Company, each director of the Company, each officer of the Company who
signs such registration statement, the Company’s attorneys and auditors and any
Person who controls the Company within the meaning of the Securities Act, with
respect to (i) any untrue statement or omission from such registration
statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereto, if such untrue statement or omission was
made in reliance upon and in conformity with written information furnished to
the Company by such Investor specifically for use in the preparation of such
registration statement, preliminary prospectus, final prospectus or amendment or
supplement or (ii) from any other act or failure to act of the Investor.




(c)

Promptly after receipt by an indemnified party of notice of the commencement of
any action involving a claim referred to in Section 6(a) or (b), such
indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the Indemnifying Party of the
commencement of such action.  The indemnifying party shall be relieved of its
obligations under this Section 6(c) to the extent that the indemnified party
delays in giving notice and the indemnifying party is damaged or prejudiced by
the delay.  In case any such action is brought against an indemnified party, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so as to assume the defense thereof, the
indemnifying party shall be responsible for any legal or other expenses
subsequently incurred by the indemnifying party in connection with the defense
thereof, provided, however, that, if counsel for an indemnified party shall have
reasonably concluded that there is an actual or potential conflict of interest
between the indemnified and the indemnifying party the indemnifying party shall
not have the right to assume the defense of such action on behalf of such
indemnified party, and such indemnifying party shall reimburse such indemnified
party and any Person controlling





6







--------------------------------------------------------------------------------

such indemnified party for the fees and expenses of counsel retained by the
indemnified party which are reasonably related to the matters covered by the
indemnity agreement provided in this Section 6; provided, however, that in no
event shall any indemnification by an Investor under this Section 6 exceed the
net proceeds from the  sale of Registered Securities received by the Investor.
  No indemnified party shall make any settlement of any claims indemnified
against hereunder without the written consent of the indemnifying party, which
consent shall not be unreasonably withheld.  In the event that any indemnifying
party enters into any settlement without the written consent of the indemnified
party the indemnifying party shall not, consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff of a release of such indemnified
party from all liability in respect to such claim or litigation.




(d)

In order to provide for just and equitable contribution to joint liability under
the Securities Act in any case in which under any indemnified party makes a
claim for indemnification pursuant to this Section 6, but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required in
circumstances for which indemnification is provided under this Section 6; then,
in each such case, the Company and such Investor shall contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject as
is appropriate to reflect the relative fault of the Company and such Investor in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, it being understood that the parties acknowledge
that the overriding equitable consideration to be given effect in connection
with this provision is the ability of one party or the other to correct the
statement or omission (or avoid the conduct or take an act) which resulted in
such losses, claims, damages or liabilities, and that it would not be just and
equitable if contribution pursuant hereto were to be determined by pro-rata
allocation or by any other method of allocation which does not take into
consideration the foregoing equitable considerations.  Notwithstanding the
foregoing, (i) no such Investor shall be required to contribute any amount in
excess of the net proceeds to him of all Registrable Securities sold by him
pursuant to such registration statement, and (ii) no Person who is guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.




(e)

Notwithstanding any of the foregoing, if, in connection with an underwritten
public offering of the Registrable Securities, the Company, any of the Investor
and the underwriters enter into an underwriting agreement relating to such
offering which contains provisions covering indemnification among the parties,
then the indemnification provision of this Section 6 shall be deemed inoperative
for purposes of such offering.




7.

Certain Limitations on Registration Rights.  At any time prior to the
effectiveness of any registration statement filed pursuant to this Agreement, if
the Company determines to file a registration statement with the Commission for
the public sale of its securities and the managing underwriter of such offering
offers to purchase the Registrable Securities for its own account at the same
price including underwriting discounts and applicable





7







--------------------------------------------------------------------------------

expenses as paid to the Company, the Investor shall either (i) elect to include
their Registrable Securities being registered pursuant to this Agreement in the
registration statement covering the sale of the  Company’s securities, or (ii)
immediately cease  their public sales for a period of 90 days following the
effective date of the registration statement covering the sale by the Company.
 Additionally, no Investor may participate in the registration statement
relating to the sale by the Company of its Common Stock as provided above unless
such Investor enters into an underwriting agreement with the managing
underwriter and completes and/or executes all questionnaires, indemnities and
other reasonable documents requested by the managing underwriter. Each Investor
shall be deemed to have agreed by acquisition of its Registrable Securities not
to effect any public sale or distribution, including any sale pursuant to Rule
144 under the Securities Act, of any Registrable Securities and to use its best
efforts not to effect any such public sale or distribution of any other equity
security of the Company (including any short sale) or of any security
convertible into or exchangeable or exercisable for any equity security of the
Company (other than as part of such underwritten public offering) within 10 days
before or 90 days after the effective date of such registration statement.  In
such event, the Investor shall, if requested, sign a customary market stand-off
letter with the Company’s managing underwriter, and to comply with applicable
rules and regulations of the Commission.




8.

Allocation of Securities Included in Registration Statement.  In the case of a
registration pursuant to Section 7 for the Company’s account, if the Company’s
managing underwriter shall advise the Company and the Investor in writing that
the inclusion in any registration pursuant hereto of some or all of (a) the
Registrable Securities sought to be registered by the Investor and securities
offered by other holders, and (b) the Company’s securities sought to be
registered creates a substantial risk that the proceeds or price per unit that
will be derived from such registration will be reduced or that the number of
securities to be registered is too large a number to be reasonably sold, (i)
first, the number of Company securities sought to be registered shall be
included in such registration, and (ii) next, the number of Registrable
Securities offered by the Investor and  securities  offered by other holders
 shall be included in such registration to the extent permitted by the Company’s
managing underwriter with the number of Registrable Securities and such other
securities being registered  determined on a pro-rata basis based on the number
of Registered Securities and securities the participating holders including the
Investor desire to have registered; provided, however, that, if any
participating Investor would be required pursuant to the provisions of this
Section 7 to reduce the number of Registrable Securities that he may include in
such registration, the Investor may withdraw all or any portion of its
Registrable Securities from such registration and may resume selling shares
under the registration statement (assuming it is effective) referred to in
Section 2 after the 90-day lock-up period.




9.

Rule 144.  The Company covenants that it will file the reports required to be
filed under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder (or, in the event that the
Company is not required to file such reports, it will make publicly available
information as set forth in Rule 144(c)(2) promulgated under the Securities
Act), and it will take such further action as the Investor may reasonably
request, or to the extent required from time to time to enable the Investor to
sell their Registrable Securities without registration under the Securities Act
within the limitation of the exemption provided by (a) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (b)





8







--------------------------------------------------------------------------------

any similar rule or regulation hereafter adopted by the Commission
(collectively, “Rule 144”).  Upon request of any Investor, the Company will
deliver to the Investor a written statement as to whether it has complied with
such requirements.




11.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




12.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




13.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




14.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
overnight next business day delivery, or by email delivery followed by overnight
next business day delivery, as follows:







To the Company:

Ecosphere Technologies, Inc.

3515 S.E. Lionel Terrace

Stuart, FL 34997

Telephone:  (561) 772-287-4846

Email:  dennismcguire1@mac.com




With a Copy to:

Michael D. Harris, Esq.

Nason, Yeager, Gerson, White & Lioce, P.A.

1645 Palm Beach Lakes Boulevard

Suite 1200

West Palm Beach, FL 33401

Telephone:  (561) 471-3507

Email: mharris@nasonyeager.com




To the Investor as set forth on the signature page to this Agreement




or to such other address as any of them, by notice to the other may designate
from time to time.  




15.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding relating to this Agreement is
filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys’ fees, costs and expenses.




16.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect





9







--------------------------------------------------------------------------------

to the subject matter hereof.  Neither this Agreement nor any provision hereof
may be changed, waived, discharged or terminated orally, except by a statement
in writing signed by the party or parties against which enforcement or the
change, waiver discharge or termination is sought.




17.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




18.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Delaware
without regard to choice of law considerations.  




19.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




20.

Force Majure.   The Company shall be excused from any delay in performance or
for non-performance of any of the terms and conditions of this Agreement caused
by any circumstances beyond its control, including, but not limited to, any Act
of God, fire, flood,  government regulation, direction or request, government
shutdown or accident, interruption of telecommunications facilities, labor
dispute, unavoidable breakdown, civil unrest or disruption including any
terrorist acts, to the extent that any of the above circumstances affect the
Company’s ability to perform its obligations under this Agreement or the ability
of the Commission to perform its responsibilities under the Securities Act.  




[Remainder of this page intentionally left blank.]





10







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed personally or by a duly authorized representative thereof as of the day
and year first above written.




THE COMPANY:




ECOSPHERE TECHNOLOGIES, INC.







By: _________________________________

Dennis McGuire, Chief Executive Officer







INVESTOR:







____________________________________

Signature




____________________________________

Printed Name of Investor




____________________________________

Title of Authorized Signatory if Investor

is a corporation or other entity




____________________________________

Signature of spouse or co-owner, if any













____________________________________







____________________________________

Address




____________________________________

Email Address

















11





